Citation Nr: 1743323	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected paresthesia of the right foot.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for an initial compensable rating for service-connected paresthesia of the right foot, the Board notes that the Veteran received an August 2016 VA contract examination for peripheral nerve conditions.  However, the August 2016 contract examiner was instructed to evaluate the current level of severity of the Veteran's service connected hypesthesia of the medial half of the left leg, foot and big toe, and consequently, the contract examiner did not adequately evaluate or address the current level of severity for the Veteran's service-connected paresthesia of the right foot.  In his January 2017 Board hearing, the Veteran stated that his paresthesia has gotten progressively worse as time goes by as he loses sensation progressively further up his leg.  Because the Veteran has indicated that his right foot paresthesia has worsened since his December 2009 VA examination, remand for a new VA examination is therefore required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).


With respect to the Veteran's claim for TDIU, the Board finds that additional development and clarification is needed before final adjudication can be completed.  

In the Veteran's May 2009 application for TDIU, the Veteran indicated that he last worked full-time in December 2008, at which time he became too disabled to work; the Veteran provided information on his past employers from the last five years that he worked in his application.  However, the Veteran indicated in his January 2017 Board hearing that after his December 2008 employment ended, his condition improved for a time, and that he got a job with a charter bus company, and further noted that he also worked for a time at approximately seven other jobs, noting that his service-connected disabilities made it difficult for him to perform the duties associated with his jobs.  However, it is unclear from the available information what work the Veteran was engaged in, how many hours he was working, and when his periods of employment began and ended.  Therefore, the Board finds that further development is needed to determine whether the Veteran was engaged in substantially gainful or marginal employment after December 2008.  See 38 C.F.R. § 4.16 (a); see also Faust v. West, 13 Vet. App. 342 (2000).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information about any employment he had from December 2008 to present in order to assist VA in determining if the Veteran's employment during this period was only marginal as opposed to substantially gainful. 

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected paresthesia of the right foot.  The examiner must describe the occupational impairment stemming from the Veteran's service-connected paresthesia of the right foot.
3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




